Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 5, 7, 8, and 12-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
No prior arts were found to disclose:

a third LIDAR device mounted on a right side of the vehicle frame, wherein the second LIDAR device is mounted near a corner of the frontend and the left side of the vehicle frame and the third LIDAR device is mounted near a corner of the frontend and the right side of the vehicle frame, wherein the first LIDAR device is configured to operate with a first horizontal field of view (FOV) of approximately 180 degrees towards forwardly, wherein the first LIDAR device is configured to operate with a vertical FOV of [-30, 10] degrees, wherein the second LIDAR device is configured to operate with a second horizontal FOV of approximately 200 to 220 degrees, and wherein the third LIDAR device is configured to operate with a third horizontal FOV of approximately 200 to 220 degrees 
as in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        
14 Sept 21